          Case 1:18-cv-01673-TJK Document 10 Filed 11/19/18 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

NATIONAL STUDENT LEGAL DEFENSE            )
NETWORK,                                  )
                                          )
            Plaintiff,                    )
                                          )
            vs.                           )                   Civil Action No. 18-1673 (TJK)
                                          )
UNITED STATES DEPARTMENT OF               )
EDUCATION,                                )
                                          )
            Defendant.                    )
_________________________________________ )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s October 22, 2018 Minute Order, the parties, Plaintiff National

Student Legal Defense Network (“NSLDN”) and Defendant U.S. Department of Education

(“ED”), by and through undersigned counsel, file this joint status report in this case brought

under the Freedom of Information Act (“FOIA”).

       Since the parties October 19, 2018 Joint Status Report, the parties have conferred and

continue to attempt to reach agreement to prioritize production and to attempt to

narrow/potentially resolve the issues in dispute.

       On March 21, 2018 NSLDN requested:

           •   A copy of every letter of credit currently held by the Department that has been

               posted by, or on behalf of, any institution participating in one or more Title IV,

               HEA programs” (hereinafter “Request 1”); and

           •   A copy of every communication from the Department wherein the Department

               requested or demanded an institution to post a letter of credit that is currently held

               by the Department” (hereinafter “Request 2”).
          Case 1:18-cv-01673-TJK Document 10 Filed 11/19/18 Page 2 of 3



NSLDN’s FOIA Submission also stated that “[t]o the extent this request is unduly burdensome

on the Department, . . . NSLDN would be willing to accept a detailed log in lieu of the

documents themselves,” as long as the log contained certain information.

       In late October 2018, the Department posted a detailed log of the letters of credit

(“LOCs”) held by the Department in 2016. The Department also informed NSLDN that it plans

to provide a similar log of LOCs held by the Department in 2017, but would not be able to do so

until summer 2019. (It had previously suggested that the 2016 log would be available in summer

2018, but encountered delays in data validation that prevented it from posting the log until late

October 2018.) The Department has informed NSLDN that it believes a search for the LOCs

currently held by the Department is unduly burdensome in that it cannot be completed within the

FOIA statutory deadline. Instead, the Department plans to continue to post detailed logs of the

LOCs it holds, but with a two-year delay to complete the search/validation process. The

Department has had extended communications with Plaintiff explaining in detail the unique data

collection and validation process that underlies the extended search timeframe.

       In an effort to prioritize production, NSLDN requested LOCs currently held by the

Department from several different entities. The Department responded to NSLDN’s request on

Wednesday, November 14, 2018 by stating the following:

               •   Dream Center – no active LOCs are on file. The last three LOCs expired
                   5/31/18.
               •   InfiLaw – there are no LOCs on file.
               •   Bridgepoint – there are no LOCs on file.
               •   Education Corporation of America – no active LOCs on file. The last LOC on
                   file expired on 3/31/17.
               •   Career Education Corporation – no active LOCs on file.

       The discussions between the parties are ongoing. Accordingly, the parties propose that

they file a further Joint Status Report in 30 days, i.e., on or before December 19, 2018.

Dated: November 19, 2018


                                                 2
         Case 1:18-cv-01673-TJK Document 10 Filed 11/19/18 Page 3 of 3



Respectfully submitted,

                                    JESSIE K. LIU
                                    United States Attorney
                                    D.C. Bar #472845

                                    DANIEL VAN HORN
                                    Chief, Civil Division
                                    D.C. Bar #924092

                              By:    /s/ Jason T. Cohen
                                    JASON T. COHEN
                                    ME Bar #004465
                                    Assistant United States Attorney
                                    Civil Division
                                    555 Fourth St., N.W.
                                    Washington, D.C. 20530
                                    Phone: (202) 252-2523
                                    Fax: (202) 252-2599
                                    Email: jason.cohen@usdoj.gov

                                    Counsel for Defendant


                                    /s/ Martha U. Fulford
                                    Martha U. Fulford, D.C. Bar #1011954
                                    Robyn K. Bitner, Pro Hac Vice
                                    National Student Legal Defense Network
                                    1015 15th St., N.W., Ste. 600
                                    Washington, D.C. 20005
                                    (202) 734-7495
                                    martha@nsldn.org
                                    robyn@nsldn.org

                                    Counsel for Plaintiff




                                       3
